DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 18, 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kaufman (US 6,245,856) in view of Grigo et al. (US 4,232,132, hereinafter Grigo), as evidenced by Adedeji et al. (US 2002/0128368, hereinafter Adedeji). 

Regarding claim 12, Kaufman meets the claimed a thermoplastic polyolefin composition (Kaufman teaches forming a polyolefin composition from Tables I, II, and III, see Col. 6, lines 40-65) comprising:
(Kaufman teaches that polypropylene has a melting point of 165°C, see Col. 9, lines 23-24) and a melt flow rate (230°C/2.16 kg) within the range from 20 g/10 min to 50 g/10 min;, (Kaufman teaches a polypropylene “Escorene PP 1105” with a melt flow rate of 350 g/10 min at 230°C, see Table 1. Kaufman teaches an Example 3 with such a polymer, Table V)
 a propylene-based elastomer having within the range from 12 to 20 wt% ethylene derived units and having a melting point temperature (Tm) of less than 110C (Kaufman teaches a polymer “A” in Table III with 12.4 wt % ethylene units, a Tm of 54°C,  Kaufman teaches an Example 3 with such a polymer, Table V). 
 an ethylene-propylene copolymer comprising within the range from 45 wt% to 60 wt% ethylene derived units (Kaufman teaches ethylene-propylene copolymer “6-1” with 57.5 wt% ethylene monomers, Table II. Kaufman teaches an Example 3 with such a polymer, Table V)  
Kaufman does not teach and a weight average molecular weight (Mw) within a range of from 60,000 g/mole to 120,000 g/mole;  (Kaufman teaches ethylene-propylene copolymer “6-1” with Mw of 202,000 g/mole, Table II)
Kaufman further teaches that a molecular weight of 40,000 to 300,000 is preferred, see Col. 2, lines 37-38.
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to vary molecular weight of Kaufman to achieve a ratio of 60,000 to 120,000. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 

Kaufman does not teach 0.1 to 5 wt% elastomer.
Kaufman teaches an Example 8 with 5 wt% polymer “A” , Table VI.
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to vary the wt% of Kaufman to achieve 0.1 to 5 wt%. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Further, the specification contains no disclosure of either the critical nature of the claimed range or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical, see MPEP §2144.05(II)a.

Kaufman does not explicitly teach the ethylene-propylene copolymer having a melt flow rate (230C/2.16 kg) from 1 g/10 min to 10 g/10 min. 
Adedeji provides evidence that the melt flow rate of Vistalone 878 is 6.5 g/10 min at 190°C, see Table 1. It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 
Kaufman as modified teaches a polymer “B” in Table III with an Mw/Mn of 2.03, Mn of 52,000, Table III. Therefore, the calculated Mw of the propylene bases elastomer is 105,560 g/mole.  Kaufman further teaches that a molecular weight of 40,000 to 300,000 is preferred, see Col. 2, lines 37-38.
Kaufman as modified does not teach wherein the weight average molecular weight (Mw) of the propylene-based elastomer is at least 150,000 g/mole.
Grigo meets the claimed wherein the weight average molecular weight (Mw) of the propylene-based elastomer is at least 150,000 g/mole. (Grigo teaches polypropylene having a molecular weight (Mw) of approximately 300,000, see Col. 3, lines 20-25).
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). 
Examiner finds that Kaufman as modified differs from the claim only in the substitution of the polypropylene having a molecular weight (Mw) of approximately 300,000 of Grigio in place of the polypropylene having a molecular weight (Mw) of approximately 105,000 of Kaufman. Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Examiner notes that one of ordinary skill in the art would have recognized that the results of the combination were predictable. 



Regarding claim 13, Kaufman as modified meets the claimed wherein the ethylene-propylene copolymer has a melting point temperature (Tm) of less than 100°C (first melt). (Kaufman teaches ethylene-propylene copolymer “6-1”). Adedeji provides evidence that the melt flow rate of Vistalone 878 is 6.5 g/10 min at 190°C, see Table 1. Examiner notes that the instant specification discloses similar polymers (similar Mw/Mn, similar ethylene wt%, similar melt flow rates) to have melting points (Tm) below -33°C  to 59.3 °C (first melt), see Table 1C.  It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Therefore, the claimed “melting point temperature (Tm) of less than 100°C (first melt)” is presumed inherent for 6-1 taught by Kaufman as modified above.

Regarding claim 14, Kaufman as modified does not explicitly teach wherein the ethylene-propylene copolymer has a heat of fusion (Hf) of less than 50 J/g (first melt). Adedeji provides evidence that the melt flow rate of Vistalone 878 is 6.5 g/10 min at  Examiner notes that the instant specification discloses similar polymers (similar Mw/Mn, similar ethylene wt%, similar melt flow rates) to have heat of fusion (Hf) of 2.9-45.7 J/g, see Tables 1B and 1C.  It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Therefore, the claimed “wherein the ethylene-propylene copolymer has a heat of fusion (Hf) of less than 50 J/g (first melt)” is presumed inherent for 6-1 taught by Kaufman as modified above.

Regarding claim 15, Kaufman as modified does not explicitly teach wherein the ethylene-propylene copolymer has a glass transition temperature (Tg) within a range of from -80°C to -10°C. Adedeji provides evidence that the melt flow rate of Vistalone 878 is 6.5 g/10 min at 190°C, see Table 1. Examiner notes that the instant specification discloses similar polymers (similar Mw/Mn, similar ethylene wt%, similar melt flow rates) to have glass transition temperatures from -58°C to -37°C, see Table 1A.  It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Therefore, the claimed “wherein the ethylene-propylene copolymer has a glass transition temperature (Tg) within a range of from -80°C to -10°C” is presumed inherent for 6-1 taught by Kaufman as modified above.

Regarding claim 16, Kaufmann as modified does not explicitly claim wherein the ethylene-propylene copolymer has a high-load MFR within the range of from 100 g/10 min to 280 g/10 min. Examiner notes that the instant specification discloses similar ethylene-propylene polymers to have high-load MFR of 111 to 280 g/10 min, see Table 1B.  It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Therefore, the claimed “wherein the ethylene-propylene copolymer has a high-load MFR within the range of from 100 g/10 min to 280 g/10 min” is presumed inherent for the ethylene-propylene copolymer of Kaufman. 

Regarding claim 18, Kaufmann as modified does not explicitly teach wherein the same composition without the propylene-based elastomer cracked (lost ductility, ASTM 256D) at less than 0.90 ft-lb/in2 (1.9 kJ/m2) at -29°C. Examiner notes Example 3, Table V, the result is a “B/D” meaning brittle and ductile failure was observed.  It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Therefore, the claimed “wherein the same composition without the propylene-based elastomer cracked (lost ductility, ASTM 256D) at less than 0.90 ft-lb/in2 (1.9 kJ/m2) at -29°C” is presumed inherent for the composition taught by Kaufman as modified above.

Regarding claim 19, Kaufmann as modified meets the claimed wherein the composition only partially breaks or there is no break at -29°C (ASTM D 256 ASTM D256) with Notched Izod Force of between 1.0 to 12 ft-lb/in2 (2.1 to 25 kJ/m2). ).  (Kaufman teaches Example 3, Table V, a Notched Izod Force of 30 J/m which equates to 2.3 kJ/m2 when divided by an ASTM D256 standard length of 12.7 mm).

Regarding claim 21, Kaufmann as modified meets the claimed wherein the composition has a 1% Secant Flexural Modulus (0.05 in/min, D790 ASTM D 790 ProA) of greater than 600 MPa. (Kaufman teaches 676 MPa in Example 3, Table V).


Regarding claim 22, Kaufmann as modified meets the claimed wherein the composition has a total ethylene content within the range of 6 to 24 t%. (Kaufman teaches 12.8  wt% ethylene in the final composition. That is, Kaufman Example 3 teaches 20 wt % ethylene-propylene copolymer “6-1” with 57.5 wt% ethylene monomers, Table VI, Kaufman teaches 10 wt% of polymer “B” in Table III with 13 wt % ethylene units, Table VI, resulting in 12.8 wt% ethylene in the final composition).

Regarding claim 23, Kaufmann as modified meets the claimed wherein the a propylene-based elastomer has a melting point temperature (Tm) within the range of from 80°C to 110°C (first melt).  (Kaufman teaches a polymer “A” in Table III with 12.4 wt % ethylene units, a Tm of 54°C,  Kaufman teaches an Example 3 with such a polymer, Table V).


Regarding claim 24, Kaufman as modified meets the claimed an automotive component comprising made from the thermoplastic polyolefin composition of claim 12. (Kaufman teaches the composition to be used for automotive parts, see Col. 1, lines 31-33). 

Regarding claim 25, Kaufmann as modified meets the claimed a method of injection molding an automotive component comprising melt extruding and injection molding the thermoplastic polyolefin composition of claim 12. (Kaufman teaches the composition to be used for injection molding of automotive parts, see Col. 1, lines 31-35).



Allowable Subject Matter
Claims 26-31 are allowed.
Claims 17 and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 17, the claim recites, wherein the ethylene-propylene copolymer has a MWD Mw/Mn within the range of from 1.8 to 2.8. A single composition with these 
Regarding claim 20, the claim recites wherein the composition only partially breaks or there is no break at 22°C (ASTM D 256 ASTM D256) with Notched Izod Force of between 15 to 30 ft-lb/in2 (21 to 84 kJ/m2). A single composition with these parameters in addition to the features recited in claim 12 is not taught by the prior art of record. (Kaufman teaches Example 3, Table V, a Notched Izod Force of 30 J/m which equates to 2.3 kJ/m2 when divided by an ASTM D256 standard length of 12.7 mm).

Regarding claim 26, the claim recites a composition comprising:
propylene based elastomer a weight average molecular weight (Mw) of at least 150,000 g/mole, and a heat of fusion (Hf) of less than 40 J/g (first melt):
 ethylene-propylene copolymer comprising within the range from 45 wt% to 55 wt% ethylene derived units having a melt flow rate (230°C/2.16 kg) from 1 g/10 min to 10 g/10 min, and a weight average molecular weight (Mw) of from 60,000 g/mole to 120,000 g/mole
wherein the composition only partially breaks or there is no break at 22°C (ASTM D 256) with Notched Izod Force of between 10 to 40 ft-lb/in2.
A single composition with these parameters is not taught by the prior art of record.

Regarding claim 31, the claim recites the elements of claim 12 and 17 previously indicated as allowable. 



Double Patenting 

Claims 12-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7-11 of US Pat. 10,647,841 B2.

Regarding claim 12, US Pat. 10,647,841 B2 claims a thermoplastic polyolefin composition comprising: 
55 wt% to 75 wt% of a polypropylene having a melting point temperature (Tm) of greater than 130°C  (claim 1, lines 2-5) and a melt flow rate (230°C/2.16 kg) within the range from 20 g/10 min to 50 g/10 min;, (claim 1, lines 4-6)
from 0.1 to 5 wt%, by weight of the composition, of a propylene-based elastomer having within the range from 12 to 20 wt% ethylene derived units and having a melting point temperature (Tm) of less than 110C (claim 1, lines 15-17) wherein the weight average molecular weight (Mw) of the propylene-based elastomer is at least 150,000 g/mole (claim 1, lines 17-18)
 an ethylene-propylene copolymer comprising within the range from 45 wt% to 60 wt% ethylene derived units (claim 1, lines 6-8)  a weight average molecular weight (Mw) within a range of from 60,000 g/mole to 120,000 g/mole;  (claim 1, lines 8-10)
wherein the composition only partially breaks or there is no break at 22°C (ASTM D 256) with Notched Izod Force of between 10 to 40 ft-lb/in2. (claim 1, lines 25-30)


Regarding claim 26, US Pat. 10,647,841 B2 claims a thermoplastic polyolefin composition comprising: 
55 wt% to 75 wt%; (claim 1, lines 2) a polypropylene having a melting point temperature (Tm) of greater than 130°C  (claim 1, lines 3-5) and a melt flow rate (230°C/2.16 kg) within the range from 20 g/10 min to 50 g/10 min;, (claim 1, lines 6-8)
 a propylene-based elastomer having within the range from 12 to 20 wt% ethylene derived units and having a melting point temperature (Tm) of less than 110C (claim 1, lines 17) wherein the weight average molecular weight (Mw) of the propylene-based elastomer is at least 150,000 g/mole (claim 1, lines 17-18)
 an ethylene-propylene copolymer comprising within the range from 45 wt% to 60 wt% ethylene derived units (claim 1)  a weight average molecular weight (Mw) within a range of from 60,000 g/mole to 120,000 g/mole;  (claim 1).
Response to Arguments
Applicant's arguments filed 3/04/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that “in regards to the motivation set forth in the Office Action regarding simple substitution, there is no evidence provided to establish simplicity” this is not found persuasive. As stated in the previous and current office action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to substitute the polypropylene having a molecular weight (Mw) of approximately 300,000 of Grigio in place of the polypropylene having a molecular weight (Mw) 
Applicant’s argument that “Applicant respectfully traverses Double Patenting Rejection II. 10,647,841 is the parent of the present application. A restriction requirement was issued in 10,647,841, in which the Office stated that claims drawn to a composition having 0.1 to 5 wt% of a propylene elastomer are patentably distinct from the claims ultimately granted in this patent” is not found persuasive. The restriction requirement between Groups I and II was withdrawn in the Notice of Allowance of the parent application (15/504,233) now US Pat. 10,647,841. Groups III and IV were distinct because of the claimed 0.1 to 5 wt% of a propylene elastomer, which was not present in the originally filed claims for claim 1 but amendments filed on 7/02/2019 was added to claim 1 and newly added claim 33. Therefore, the prohibition on double patenting does not apply to the current application, see MPEP 804.01 below.

The following are situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121  does not apply: 
B) The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made. For example, the divisional application filed includes additional claims not consonant in scope with the original claims subject to restriction in the parent. Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991); Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.